Citation Nr: 9924852	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-12 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-operative mitral valve prolapse repair.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from November 1976 to June 
1982.

This matter arises before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that continued the 
30 percent rating for post-operative mitral valve prolapse 
repair.


FINDING OF FACT

The veteran's post-operative mitral valve prolapse repair is 
evidenced by a well healed sternotomy scar and occasional 
atrial flutter.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for post-operative mitral valve prolapse repair have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.104, Diagnostic Codes 7000-7016 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A thorough review of the record reveals that the RO granted 
service connection for mitral valve prolapse in a rating 
decision dated in January 1983 and assigned a zero percent 
evaluation effective from June 26, 1982.  Before the RO at 
the time of that decision were the veteran's service medical 
records that revealed beginning on March 8, 1979, the veteran 
had an abnormal electrocardiogram (EKG) showing marked 
brachycardia and premature ventricular contraction (PVC).  
The veteran was treated on multiple occasions for chest pain 
throughout 1979 and 1980.  There was a diagnosis of systolic 
murmur and mid-systolic click, and on October 4, 1979, mitral 
valve prolapse was confirmed by way of echocardiogram.  The 
RO also considered that results from VA examination dated in 
November 1982 that disclosed a mid-systolic click and mitral 
valve prolapse.  A report from an echocardiogram conducted 
contemporaneously with the VA examination revealed a 
diagnosis of end systolic mitral valve prolapse with normal 
left atrial size.

VA outpatient records for treatment rendered from December 
1985 to March 1986 are included in the veteran's claims file.  
In a clinical entry dated in December 1985, the veteran 
complained of ongoing chest pain.  The examiner noted the 
veteran's history of heart disease, as reported by the 
veteran, including the 1982 echocardiogram results.  The 
veteran was diagnosed with prolapse mitral valve with chest 
pain.  Also in December 1985, the veteran underwent a holter 
monitor test in which the examiner reported a diagnosis of 
intermittent sinus tachycardia up to rate of 150 beats per 
minute with occasional PVCs.  In a medical entry dated in 
February 1986, the veteran complained of chest pain that 
increased when he took Inderal.  The examiner prescribed 
different medication that resulted in improvement of 
symptoms.  

During a VA examination conducted in March 1986, the examiner 
noted that the veteran continued to have chest pain, but that 
it had decreased in severity and frequency.  Noted was a 
presystolic murmur at the apex, normal rhythm, blood pressure 
at sitting position of 100/70.  The diagnosis rendered was 
mitral valve prolapse.   

In rating decision dated in August 1986, the RO increased the 
veteran's evaluation for his heart disorder from zero to 
10 percent effective from December 3, 1985.

Outpatient treatment records from 1986 to 1988 reveal ongoing 
treatment for symptoms related to the veteran's prolapsed 
mitral valve.  In records dated in June 1987, the veteran 
complained of frequent palpitations and stabbing chest pain.  

Also of record is a report from VA examination dated in March 
1988 in which the examiner recited the veteran's history with 
mitral valve prolapse and reported current complaints of 
chest tightness and pain about once per month.  The veteran 
described such episodes as sharp pain lasting from 30 seconds 
to five minutes, usually located in the anterior or left 
chest.  Deep breathing or changes in the position of his 
chest exacerbated the veteran's symptoms.  The veteran 
reported no other cardiac problems and engaged actively in 
physical activities and exercises.  

On examination, the examiner noted that the veteran was in no 
distress at that time.  Blood pressure measured at 112/62.  
Noted are frequent irregularities in the veteran's heartbeat.  
Auscultation of the heart revealed a four to five out of six 
systolic murmur heard throughout the precardial area, 
particularly on the left side at the apex.  The rhythm was 
irregular with periods of what sounded like bigeminal rhythm.  
The veteran's lungs were normal; no hepatic enlargement was 
indicated.  The assessment rendered was mitral valve disease 
by way of history with a prominent systolic murmur suggestive 
of mitral regurgitation with irregular rhythm and what 
appeared to be bigeminy; there was no evidence of cardiac 
decompensation.

In VA records for outpatient treatment extending from 1989 to 
1995, the veteran continued to complain of episodes of chest 
pain and fatigue, somewhat relieved by medication.  In March 
1995, the veteran underwent a mitral valve repair with 
annuloplasty.  In a recitation of the veteran's history, the 
veteran had reported no problems for the past several years 
until 1995.  The veteran reported increased fatigue, 
shortness of breath, as well as episodes of sharp, 
intermittent left chest pain that occurred as often as 10 to 
12 times per day.  The veteran also had a possible flail 
chordae.  In March 1995, the veteran underwent a cardiac 
catheterization to rule out coronary disease.  The 
catheterization disclosed normal coronaries and severe mitral 
regurgitation, the left ventricle within normal limits.  

The examiner reported that at the time of admission, the 
veteran symptoms included heart pounding, occasional 
palpitations, shortness of breath at 100 feet on level 
ground, an inability to climb stairs without experiencing 
significant shortness of breath, and increased fatigue.  
Further, the veteran reported 10 to 12 episodes of sharp 
stabbing chest pain over his apex radiating to the left 
axilla 10 to 20 seconds per episode.  Physical examination 
disclosed a grade 4/6 systolic murmur that radiated into the 
carotids bilaterally; no clicks, gallops, or jugular 
distentions were apparent.  All pulses were two plus 
bilaterally and the chest was clear to auscultation 
bilaterally.  Post-surgery, the veteran had a follow-up 
echocardiogram that showed normal left ventricle size and 
overall function.  There was trace aortic insufficiency, 
trace mitral regurgitation, and a moderate pericardial 
effusion over the right atrium.  There was no evidence of 
right atrial collapse or evidence of tamponade.  A small 
right pleural effusion was indicated.

A radiology profile dated in March 1995 reveals decreased 
left basilar opacity, likely reflecting resolving atelectasis 
and bilateral pleural effusion.  A March 1995 echocardiogram 
revealed trace aortic insufficiency with mildly thickened 
posterior leaflets.  Changes recorded since the prior study 
corresponded to expected post surgical changes.

In a rating decision dated in April 1995, the RO granted a 
100 percent evaluation based on the veteran's 
hospitalization, effective from March 15, 1995 through April 
30, 1996.  From May 1, 1996, the evaluation was reduced to 
30 percent.

A report from a VA heart examination is of record dated in 
May 1996.  The examiner noted no AP diameter increase and 
auscultation with vesicular breath sounds, and no crackles at 
bases bilaterally.  A well healed median sternotomy incision 
was present without crepitus or discomfort.  There were no 
heaves or thrills and the neck veins were nondistended.  Also 
noted was auscultation with crisp valve sounds and a one to 
two out of six systolic murmur at the left sternal border 
without radiation to carotids or axilla.  Negative rub or 
gallop was indicated.  The assessment rendered was mitral 
valve prolapse, status post-mitral annuloplasty.  A review of 
an electrocardiogram report, chest x-ray study, and 
laboratory work revealed no evidence of congestive heart 
failure.

Holter monitor reports for tests conducted from August to 
December 1996 disclose abnormal readings.  During the August 
1996 report, the examiner noted narrow complex rhythm 
throughout presumed to be sinus rhythm, sinus arrhythmia, and 
sinus tachycardia.  No definite P waves were noted.  The 
diagnoses rendered during the December 1996 tests were 
supraventricular tachycardia at approximately 150 beats per 
minute recorded during all five events and rapid ventricular 
response associated with lightheadedness.  The rhythm 
appeared to be atrial flutter with two-to-one block or less 
likely an ectopic atrial tachycardia.  

VA outpatient treatment records for 1996 to 1997 reveal 
complaints of fatigue and chest pain.  A record dated in 
September 1996 disclosed episodes of dizziness and two times 
of syncope.  The examiner noted that it appeared that the 
veteran's episodes of syncope were secondary to symptomatic 
brachycardia.  The results of an electroencephalogram (EEG) 
conducted in September 1996 were mildly nonspecifically 
abnormal EEG with no evidence of seizure activity.  An 
echocardiogram report dated in April 1997 reveals normal 
aortic root and aortic valve, with only trace to mild mitral 
regurgitation, a normal left atrium, and otherwise normal 
findings.  Diastolic, global, and regional size and global 
and regional systolic function were noted as normal.

A VA examination conducted in September 1997 disclosed the 
veteran's prior treatment for heart disease.  At the time of 
the examination, the veteran complained of fatigue and 
atypical chest pain, lightheadedness, and persistent dyspnea 
on exertion.  The veteran indicated that he had to cut down 
on his work schedule due to constant fatigue.  The veteran 
was not taking any medication other than aspirin for anti-
platelet therapy.  The veteran estimated that he had exercise 
tolerance as five to seven blocks level ground, normal gait 
with limitations secondary to dyspnea, and that he had to 
rest five to ten minutes before he could continue to walk.  
The veteran reported that he uses a treadmill several times 
per week.  Further, the veteran denied any substernal chest 
pain or pressure, nausea, or vomiting with exertion.  He 
complained of fatigue and dyspnea with activities of daily 
living, such as work and parenting.  

On examination, the examiner noted symmetrical respiration 
with no labored breathing.  Blood pressure sitting standard 
cuff was measured at 118/72 on the left arm and 124/70 on the 
right arm.  The heart rate was regular.  Other than the post-
surgical scar, examination of the chest was unremarkable.  
Cardiovascular with PMI non-displaced, no heaves, or thrills.  
Auscultation with a one to two out of six systolic ejection 
murmur was best heard at the left sternal border without 
radiation to carotids or axilla.  No rub, gallops, or extra 
sounds were heard while the veteran was in a sitting 
position.  Diagnoses rendered in pertinent part were 
residuals of mitral valve repair, with post-operative fatigue 
and dyspnea, deconditioning with intermittent aggravation due 
to break through atrial arrhythmia.  Chest x-ray and 
electrocardiogram studies were without change from prior 
examinations.  

A VA outpatient list indicating diagnoses from March 1997 to 
September 1998 is included in the record.  Also of record is 
a report from a September 1998 VA examination related to the 
heart.  At the time of examination, the veteran denied 
complications of medial sternotomy, such as instability or 
infection.  Further, he denied any chest pain other than 
"occasional" left-sided perichondrial discomfort, described 
as sharp pain under the left breast that just comes on.  The 
veteran reported that these pains last about a minute and 
occur one to two times per week with little relief.  Further, 
the veteran reported that he had returned to work in a 
sedentary position and worked 40-45 hours per week.  With 
strenuous tasks at home, such as mowing the lawn, the veteran 
reported symptoms of lightheadedness and fatigue.  He stated 
that he feels exhausted when doing such things as going up 
the 20-25 stairs in his house.  However, there is no 
associated chest pain, shortness of breath, or sweating.  The 
veteran did state that he experiences heart racing when doing 
more strenuous tasks such as using a shovel.

On examination, the examiner noted blood pressure of the left 
arm sitting standard cuff at 120/64, regular heart rate of 64 
beats per minutes, respiratory rate 12 and unlabored.  There 
was no cyanosis of the nail bed or lips.  The examiner noted 
rare episodes of paroxysmal atrial flutter not medically 
managed due to the inefficacy of beta blockers.  Further 
noted was the residual scar on the chest related to the 
sternotomy, and indicated no evidence of crepitus or guarding 
with vigorous manipulation and palpation.  The lower chest 
wounds from the chest tube sites were noted as healed without 
tenderness or guarding on palpation.  Upon a thorough 
palpation of the costal and chondral joint lines and bony 
landmarks, the examiner noted that there were no signs of 
pain in the chest wall.  Radial pulses were bounding and 
symmetric, carotids brisk, and there were no bruits.  Also 
reported were cardiovascular, regular rate and rhythm with no 
murmurs, rubs, gallops, or extra sound.  PMI was noted as 
non-displaced, heaves, or thrills.  The examiner rendered a 
diagnosis of residuals of post-operative mitral valve repair 
with exercise tolerance testing for METS 14.0.

A VA progress note dated in October 1998 reveals results from 
prior studies.  Noted is that the veteran underwent a 
treadmill test for complaints of exertional fatigue, the 
results of which showed reasonable exercise duration.

Analysis

The issue for resolution in this case is whether the veteran 
is entitled to an evaluation in excess of 30 percent for 
post-operative mitral valve prolapse repair.  As an initial 
matter, a claim for an increased evaluation for a service-
connected disability is well grounded if the veteran 
indicates that he has increased disability.  38 U.S.C.A. 
§ 5107(a) (West 1991); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  This veteran has complained of 
fatigue, chest pain, and other symptoms related to his heart 
disorder; thus, he has established a well grounded claim.  
Id.

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  

The Board notes that effective January 12, 1998, the rating 
criteria for evaluating cardiovascular disorders changed.  
See 65 Fed. Reg. 207, 224 (December 11, 1997).  Pursuant to 
the holding in Karnas v. Derwinski, 1 Vet. App. 308, 311, 
(1991), where a law or regulation changes after the claim has 
been filed or reopened before an administrative or judicial 
process has concluded, the version most favorable to the 
veteran applies unless Congress provides otherwise, or 
permits the VA Secretary to do otherwise.  In other words, 
the veteran's disability must be considered under both the 
former and the newer criteria, so as to extend to the veteran 
every reasonable benefit of the doubt.  The RO in this case 
has considered the veteran's claim under both the former and 
revised regulations (see December 1998 supplemental statement 
of the case), and the Board will do likewise, applying the 
result most favorable to the veteran.  38 C.F.R. § 3.102 
(1998).  

Mitral valve prolapse repair is evaluated under 38 C.F.R. 
§ 4.104 pertaining to diseases of the heart under the 
criteria associated with Diagnostic Codes 7000-7016.  
38 C.F.R. § 4.104, Diagnostic Codes 7000-7016 (1998).  
Specifically, under the amended criteria specific to these 
diagnostic codes, an evaluation of 10 percent is warranted 
where there is evidence of a workload greater then 7 METS, 
but no more than 10 METS, and signs of dyspnea, fatigue, 
angina, dizziness, or syncope; or, evidence of the need for 
continuous medication.  Id.  As to the next higher evaluation 
of 30 percent, such an assignment is merited where there is 
evidence of workload of greater than 5 METS but no more than 
7 METS with symptomatology of dyspnea, fatigue, angina, 
dizziness, or syncope; or evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or x-ray.  
Id.

An evaluation of 60 percent under the newer criteria requires 
evidence of more than one episode of acute congestive heart 
failure in the past year, or workload of greater than three 
METS but not greater than 5 METs that results in dyspnea, 
fatigue, angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
Id.

As to the former rating criteria, Diagnostic Code 7016 
provides that after one year post heart valve replacement, 
the disability is to be rated per Diagnostic Code 7000 
related to rheumatic heart disease.  38 C.F.R. § 4.104, 
Diagnostic Code 7016 (1997).  Diagnostic Code 7000 provides 
for a compensable evaluation of 10 percent upon evidence of 
identifiable valvular lesion, slight if any dyspnea, the 
heart not enlarged, following established active rheumatic 
heart disease.  Id.  For an assignment of the next higher 
rating at 30 percent, the regulations require that from the 
termination of an established service episode of rheumatic 
fever, or its subsequent recurrence, with cardiac 
manifestations, during the episode of recurrence, for three 
years, or diastolic murmur with characteristic 
electrocardiogram manifestations or definitely enlarged 
heart.  Id.  

A 60 percent evaluation is only merited where there is an 
enlarged heart; severe dyspnea on exertion, elevation of 
systolic blood pressure, or such arrhythmias as paroxysmal 
auricular fibrillation or flutter, or paroxysmal tachycardia; 
more than light manual labor is precluded.  Id.  

After careful review of the evidence of record, the Board 
finds that an evaluation in excess of a 30 percent rating is 
not warranted under either the former or the revised 
criteria.  The evidence most dispositive in this decision is 
the findings from VA examinations conducted in 1997 and 1998.  
During these examinations, the Board finds that the objective 
medical evidence overall demonstrates normal blood pressure 
readings and regular heart rates and supports that the 
veteran experiences only rare episodes of paroxysmal atrial 
flutter.  Further, upon examination, as noted above, there 
was no evidence of an enlarged heart, murmurs, gallops, or 
extra sounds otherwise.  Moreover, there were no objective 
findings of pain in the chest wall or guarding or crepitus on 
palpation.  The veteran himself reported only "occasional" 
pain of short duration in the left side of his chest.  In 
fact, as noted in the September 1997 examination report, the 
examination of the heart was unremarkable, other than 
residual scarring.  Thus, in this respect, the evidence does 
not substantiate an evaluation in excess of 30 percent 
pursuant to the former rating criteria.  Id.

Additionally, the evidence fails to support an evaluation of 
greater than 30 percent under the newer criteria.  38 C.F.R. 
§ 4.104, Diagnostic Codes 7000-7016 (1998).  Essentially, the 
examiner reported a tolerance testing for METS of 14 during 
the most recent VA examination.  As noted above, in order to 
warrant an evaluation of 60 percent, the evidence must 
support a workload greater than 3 METS but not greater than 5 
METS, or more than one episode of congestive heart failure 
within the past year, or evidence of left ventricular 
dysfunction.  Id.  In light of the absence of such competent 
evidence, the veteran's residuals of post-operative mitral 
valve prolapse repair does not warrant an evaluation greater 
than the current 30 percent.  Id.  

The Board has considered other potentially applicable 
diagnostic codes; nonetheless, the Board has determined that 
there is no objective date of record to substantiate 
appreciable impairment so as to warrant an evaluation greater 
than the current 30 percent.  For example, under the former 
rating criteria for Diagnostic Codes 7010 and 7011, the 
regulations provide that upon a showing of auricular flutter 
and fibrillation, the disability be rated as paroxysmal 
tachycardia.  38 C.F.R. § 4.104, Diagnostic Codes 7010, 7011 
(1997).  Paroxysmal tachycardia provides for a minimum 
10 percent rating for infrequent attacks and a maximum rating 
of 30 percent for severe frequent attacks.  In this case, 
during the September 1998 VA examination, the examiner noted 
rare episodes of paroxysmal flutter; thus, the maximum 
possible rating under Diagnostic Code 7010, 7011 would be 
10 percent.  The veteran currently is rated at 30 percent; 
therefore, these diagnostic codes do not provide an avenue 
for an increased evaluation under these factual 
circumstances.  Id.  

In light of the above clinical findings, the Board has 
determined that the current evaluation assigned for the 
veteran's heart disorder is adequate.  Nonetheless, the Board 
acknowledges the veteran's contentions that he experiences 
exhaustion, chest pain, and lightheadedness when doing 
certain tasks.  However, the veteran's words alone are not 
competent evidence so as to warrant an evaluation greater 
than his current 30 percent.  Where the circumstances require 
medical knowledge, such evidence must be provided by someone 
qualified as an expert by knowledge, skill, experience, 
training, or education.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  

There is no evidence of record that this veteran is so 
skilled so as to render a medical opinion competent.  
Moreover, the clinical record is clear that the veteran was 
able to complete exercise at a reasonable duration with 
unlabored breathing.  Further, the evidence supports a 
regular heart rate, rare episodes of atrial flutter, and no 
associated shortness of breath, sweating, or chest pain when 
performing daily activities.  Thus, in this regard as well, 
the Board concludes that the competent evidence of record 
does not warrant an evaluation in excess of the current 
30 percent.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
post-operative mitral valve prolapse repair is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

